DETAILED ACTION
This action is responsive to the claim amendments and the Applicant’s Remarks filed 14 December 2021. Examiner acknowledges amendments made to claims 1-4. Claims 1-4 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: “person head” (line 9) should read “person’s head”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the micromovements” (line 16), “the person’s physiological systems” (lines 22-23), “the intersection points” (line 35), “the change in the person’s psychophysiological state” (line 37), “the i-th recorded time interval” (line 38), wherein these limitations lack antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “presenting a stimuli to the person”, “performing image processing”, “evaluating the micromovements of the person”, “determining measured values of the primary psychophysiological characteristics”, “plotting a vector on a graph”, and “determining the change in the person’s psychophysiological state”, wherein the functions performed by this claim amount to an abstract idea that can be performed in the mind or by hand because “presenting a stimuli to the person” can be done in the mind or by hand (a good or pleasant news (stimulus) (Applicant’s Specification, Page 13, lines 32-33), wherein news can be delivered orally), “performing image processing” can be done in the mind or by hand (the conversion of quantitative parameters of the spatial and temporal distribution of the movement of the head of a living being into information- statistical parameters characterizing the set of the psychophysiological responses of the one being tested (Applicant’s Specification, Page 4, lines 1-4), wherein this function can be performed by looking at images and measuring by hand or by eye), “evaluating the micromovements of the person” ((Applicant’s Specification, Page 4, lines 1-4), wherein the information-statistical parameters can be mathematically derived in the mind or by hand for at least limited data), “determining measured values of the primary psychophysiological characteristics” can be done in the mind or by hand (the processing of the registered signal is performed, which includes the conversion of quantitative parameters of the spatial and temporal distribution of the movement of the head of a living being into information- statistical parameters characterizing the set of the psychophysiological responses of the one being tested (Applicant’s Specification, Page 3, line 34-Page 4, line 4), wherein the mathematical processing can be performed in the mind or by hand with at least a limited quantity of data in real time), “plotting a vector on a graph” can be done in the mind or by hand (the change in the current person's psychophysiological15 state or an i-th recorded time interval of the monitoring period is determined based on direction of a vector of a directed graph segment connecting the intersection points of the coordinates of the primary psychophysiological characteristics at an initial (i-1) and end (i) recorded time (Applicant’s Specification, Page 5, lines 14-18), wherein the plotting of a vector on a graph can be done by drawing out the vector), and “determining the change in the person’s psychophysiological state” can be done in the mind or by hand ((Applicant’s Specification, Page 5, lines 14-18), wherein the evaluation can be performed by looking at the direction the of vector).
Furthermore, the claim recites the limitation of “measuring, via a vibraimage system, the person’s psychophysiological state” and “capturing, via a camera of the vibraimage system, a plurality of images of the person”, wherein these functions are well understood, routine, and conventional in the art as disclosed by Aratsu (US-20170256094-A1) (the concentration of a user may be obtained by taking video of a user, using the video camera and then analyzing the video data which records a user behavior or facial expression to calculate a degree of concentration of the user. A video camera may be equipped with a transparent display device or equipped with, for example, but not limited to, a ceiling or pole. Any sensor known in the art for measuring concentration can be used such as VibraImage (Aratsu, Paragraph [0158])), thus the claim fails to recite any additional elements that integrate the exception into a practical application of the exception. Moreover, the claim recites the limitation “evaluating, via the vibraimage system, the micromovements of the person”, wherein this limitation is considered to recite performing an abstract idea on a computer, wherein this limitation amounts to mere instructions implemented on a computer (MPEP 2106.05(f)), thus failing to allow the claim as a whole to amount to significantly more than the judicial exception. Thus the claim is not patent eligible.
Dependent claim 2 incorporates the non-statutory subject matter of claim 1 therein. Claim 2 further limits the basis for determining the energy given off by the person and the basis for determining the efficiency of information exchange, which merely further limits the abstract idea. Thus the claim fails to amount to more than an abstract idea and is rejected.
Dependent claim 3 incorporates the non-statutory subject matter of claim 1 therein. Claim 3 further limits the mathematical processes performed to determine the change in the current person’s psychophysiological state, which merely further limits the abstract idea. Thus the claim fails to amount to more than an abstract idea and is rejected.
Dependent claim 4 incorporates the non-statutory subject matter of claim 3 therein. Claim 4 further limits the mathematical processes performed to determine the change in the current person’s psychophysiological state, which merely further limits the abstract idea. Thus the claim fails to amount to more than an abstract idea and is rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zancho (US-20040147814-A1, previously presented) in view of Minkin (RU-2510238-C2, previously presented).
Regarding claim 1, Zancho teaches a method of evaluating a psychophysiological state of a person, at least comprising: presenting a stimuli to the person, wherein the stimuli is at least one of a visual stimuli, a textual stimuli, a graphic stimuli and an audio stimuli (if it is found that a recipient is in a noisy environment and is agitated and in a negative mood…if a user is in a quite environment and is calm and positive, or if the location shows the user in a public place (Paragraph [0036]), wherein the user’s current environment affects the user’s emotional state and is considered a stimulus; A heavy workload or busy itinerary at a particular time of communication can be indicative of a high energy level correlated on the energy level axis. A small workload or calm period in a calm itinerary at a particular time of communication would be indicative of a low energy level (Paragraph [0032]), wherein the user’s workload affect’s the user’s energy level and is considered a stimulus); evaluating the person to determine a pattern of a change in the person’s psychophysiological state during the monitoring period, wherein, the person’s psychophysiological state also includes primary psychophysiological characteristics of the person (The three axes define an attribute cell with a code that can be read by a sender of information defining an emotional and/or physiological state of a recipient of the information (Zancho, Paragraph [0023] , Figure 3); The energy level axis 34 is used to define the amount of emotional or physiological activity by a user (Paragraph [0025] , Figure 3); In the biosensor category, the biosensor can monitor the pulse or heart rate of a user, for example. A low pulse would be indicative of a low energy level or a calm state, which is directly correlated on the energy level axis (Paragraph [0027], Figure 3)), identifying primary psychophysiological characteristics from the set (Paragraphs [0023], [0025], [0027], Figure 3; wherein Figure 3 showing the data structure of the user’s emotional and physiological states as defined by energy and state detection reads on identifying primary characteristics; the sending communication device can display a visual indicator, such as an emoticon for each member in the group demonstrating their emotional or physiological state and changes thereto during the communication (Paragraph [0041]); the method includes a first step of providing 40 a signal indicative of one of an emotional and a physiological state of the recipient. Preferably, this is done dynamically to keep the state updated (Paragraph [0042])) and the primary psychophysiological characteristics of the person includes: an energy given by the person, an efficiency of information exchange being at least a speed and a magnitude of information signals within and between the person’s physiological systems (The energy level axis 34 is used to define the amount of emotional or physiological activity by a user (Paragraph [0025])); The input mode axis 32 of the matrix is classified by various types of user interface modes that can be used as metrics for measuring an emotional or physiological state of a user, including at least (Paragraph [0024])) an energy characteristic, as an indicator of the energy given off by a person (Paragraph [0025]), and an information characteristic, as an indicator of the efficiency of information exchange, characterizing the change in the level of information exchange within and between person's physiological systems, under the influence of external and internal variable factors (n the biosensor category, the biosensor can monitor the pulse or heart rate of a user, for example. A low pulse would be indicative of a low energy level or a calm state, which is directly correlated on the energy level axis. Correspondingly, a higher pulse rate would be indicative of a high energy level or a stressed state. The biosensor can also be used to monitor any of the physiological states of the user (Paragraph [0027]); Examples of these are biosensors, pressure sensors, voice analyzers, environment, workload schedule or user input (Paragraph [0024]); wherein the biosensors are considered to read on internal variable factors and environment is considered to read on external variable factors); determining measured values of the primary psychophysiological characteristics at each of the plurality of recorded times of the monitoring period (A heavy workload or busy itinerary at a particular time of communication can be indicative of a high energy level correlated on the energy level axis. A small workload or calm period in a calm itinerary at a particular time of communication would be indicative of a low energy level (Paragraph [0032]); Paragraph [0042], wherein dynamically providing a signal indicative of an emotional and physiological state reads on determining measured values at each recorded time of the monitoring period), the evaluation of the change in the person’s psychophysiological state is carried out in a system of coordinates formed by the measured values of the primary psychophysiological characteristics (The three axes define an attribute cell with a code that can be read by a sender of information defining an emotional and/or physiological state of a recipient of the information (Paragraph [0023], Figure 3)), wherein the person’s psychophysiological state at a recorded i-th time is defined as a point located at an intersection of the coordinates (A code representing a user's attitude and energy level is stored in each attribute cell located at the intersection of the matrix's different axes of access (Paragraph [0035], Figure 3); In particular, a state data vector can be derived by the recipient device based on the emotional and physiological state of the recipient. The state data vector thus can represent axes of matrix of attributes (Paragraph [0035], Figure 3)); plotting a vector on a graph connecting the intersection points of the coordinates of the primary psychophysiological characteristics at an initial (i-1) and end (i) recorded time (In particular, a state data vector can be derived by the recipient device based on the emotional and physiological state of the recipient. The state data vector thus can represent axes of matrix of attributes (Paragraph [0035], Figure 3)); and determining the change in the person’s psychophysiological state over the i-th recorded time interval of the monitoring period based on a direction of the vector (A code representing a user's attitude and energy level is stored in each attribute cell located at the intersection of the matrix's different axes of access. The code can be averaged (with or without weighting or other statistical function) along the input mode axis 32 to obtain a reasonable value for the user's emotional or physiological state (Paragraph [0035], Figure 3); The neural network can learn based on weight values imparted on individual emotional of physiological attributes or correlation factors between attributes. In this case, a weight error algorithm, such as can be accomplished by a comparator, can provide the weights based on a difference between outputs of the neural network and the attributes for an associated vector input (Paragraph [0038]); wherein knowing the state data vector defining the user’s emotional and physiological state and knowing the values of each of the cells reads on determining a change in direction of a vector as the system is disclosed as being able to determine the change in subject emotion dynamically).
However, while Zancho discloses measuring rapid movements of the user (In the optical analyzer category, video circuits can detect rapid or shifting background, movement of the user, or of parts of the user such as hands, arms or eyes, can be indicative of a high energy level correlated on the energy level axis (Zancho, Paragraph [0031]) in response to a stimulus and measuring the corresponding psychophysiological response (A sender (call originator) or sending device of information is able to determine emotional or physiological states of a recipient of the information (Zancho, Paragraph [0014])), Zancho fails to explicitly disclose measuring, via a vibraimage system, the person’s psychophysiological state in synchronization with presenting a stimuli to the person, for a plurality of recorded times during a monitoring period, wherein the measuring includes capturing, via a camera of the vibraimage system, a plurality of images of the person; performing image processing of the plurality of captured images and measuring micromovements of the person during the monitoring period, and evaluating, via the vibraimage system, the micromovements of the person to determine a pattern of a change in the person’s psychophysiological state during the monitoring period. Minkin teaches a method for determining the psychophysiological state of a user, wherein Minkin discloses measuring, via a vibraimage system, the person’s psychophysiological state in synchronization with presenting a stimuli to the person, for a plurality of recorded times during a monitoring period (Translated Minkin, Page 6, lines 30-34), wherein the measuring includes capturing, via a camera of the vibraimage system, a plurality of images of the person (Minkin, Page 6, lines 30-34); performing image processing of the plurality of captured images and measuring micromovements of the person during the monitoring period (Minkin, Page 7, lines 22-24), wherein the stimuli is at least one of a visual stimuli, a textual stimuli, a graphic stimuli and an audio stimuli (Minkin, Page 6, lines 37-39), and evaluating, via the vibraimage system, the micromovements of the person to determine a pattern of a change in the person’s psychophysiological state during the monitoring period (Minkin, Page 6, lines 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zancho so as to incorporate measuring, via a vibraimage system, the person’s psychophysiological state in synchronization with presenting a stimuli to the person, for a plurality of recorded times during a monitoring period, wherein the measuring includes capturing, via a camera of the vibraimage system, a plurality of images of the person; performing image processing of the plurality of captured images and measuring micromovements of the person during the monitoring period, wherein the stimuli is at least one of a visual stimuli, a textual stimuli, a graphic stimuli and an audio stimuli, and evaluating, via the vibraimage system, the micromovements of the person to determine a pattern of a change in the person’s psychophysiological state during the monitoring period as taught by Minkin vibraimage parameters are indicative of psycho-emotional states of a user (The analysis of micro head movements has a number of advantages compared to the analysis of other reflex movements of a person…This phenomenon is called the vestibular-emotional reflex (VER), since it practically connects the parameters of the head movement of a person and his psycho-emotional state (Translated Minkin, Page 2, lines 12-14, 18-19)).
Regarding claim 2, Zancho in view of Minkin teaches the method of claim 1, but Zancho fails to explicitly disclose that the energy given off by the person is determined based on an average frequency of the micromovements of the person, and wherein the efficiency of information exchange is determined by reflecting scatter of the frequency of micro-vibrations of the person’s head. Minkin discloses a method characterized in that a vibraimage parameter reflecting an average frequency of micro-vibrations of a person head is selected as one of the primary psychophysiological characteristics determining the energy characteristic of the person being tested (Translated Minkin, Page 2, lines 21-22, 26-27), and a vibraimage parameter reflecting scatter of the frequency of micro-vibrations of the person head is selected as another primary psychophysiological characteristic determining the information characteristic of the psychophysiological state of the person being tested (Page 6, lines 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zancho so as to incorporate the energy given off by the person is determined based on an average frequency of the micromovements of the person, and wherein the efficiency of information exchange is determined by reflecting scatter of the frequency of micro-vibrations of the person’s head as taught by Minkin as vibraimage parameters are indicative of psycho-emotional states of a user (The analysis of micro head movements has a number of advantages compared to the analysis of other reflex movements of a person…This phenomenon is called the vestibular-emotional reflex (VER), since it practically connects the parameters of the head movement of a person and his psycho-emotional state (Translated Minkin, Page 2, lines 12-14, 18-19)).
Regarding claim 3, Zancho in view of Minkin teaches the method of claim 1, characterized in that the change dP in the person's psychophysiological state is determined according to a change in coordinates of the energy characteristic dE which is determined as dE = Ei-1 – Ei, and information characteristic dl which is determined as dl = Ii – Ii-1 where: Ei-1 - an initial reference coordinate of the energy consumption of the initial person's state at the recorded i-th time internal of the monitoring period; Ei - an end reference coordinate of the energy consumption of the person's state at the recorded i-th time interval of the monitoring period; Ii-1 - an initial reference coordinate of the information characteristic of the initial person's state at the recorded i-th time interval of the monitoring period; Ii - an end reference coordinate of the information characteristic of the person's state at the recorded i-th time interval of the monitoring period (Zancho, Paragraph [0038], [0047], wherein any first vector and associated coordinates can read on an initial reference coordinate, and any second vector and associated coordinates to compare to can read on an end reference coordinate, and wherein the determination of the difference between vectors reads on the Applicant’s equations used to determine the energy and information characteristics).
Regarding claim 4, Zancho in view of Minkin teaches the method of claim 3, characterized in that, upon presentation of a stimulus (if it is found that a recipient is in a noisy environment and is agitated and in a negative mood…if a user is in a quite environment and is calm and positive, or if the location shows the user in a public place (Zancho, Paragraph [0036]), wherein the user’s current environment affects the user’s emotional state and is considered a stimulus; A heavy workload or busy itinerary at a particular time of communication can be indicative of a high energy level correlated on the energy level axis. A small workload or calm period in a calm itinerary at a particular time of communication would be indicative of a low energy level (Zancho, Paragraph [0032]), wherein the user’s workload affect’s the user’s energy level and is considered a stimulus), the change dP in the person's psychophysiological state is determined by dP = dI + dE, where dE is the change in the coordinates of the energy characteristic, and dI is the change in the coordinates of the information characteristic (Wherein the psychophysiological determination made based on the matrix of Figure 3 reads on being a function of change, as based on the corresponding energy and information characteristic differences (Zancho, Paragraph [0038])).
Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive.
Applicant’s arguments towards the 35 U.S.C. 101 rejections set forth in the previous office action (Applicant’s Remarks, Pages 7-14), are not considered persuasive.
Regarding the amended limitations of “a vibraimage system” that includes “a camera” that captures a plurality of images in order to “measure micromovements of the person during the monitoring period”, these limitations fail to integrate the judicial exception into a practical application of the exception as these limitations are well understood, routine, and conventional as disclosed by Aratsu (US-20170256094-A1) (see corresponding 35 U.S.C. 101 rejection of claim 1 above).
Applicant’s arguments towards the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections set forth in the previous office action (Applicant’s Remarks, Pages 7-14), are not considered persuasive. 
Regarding the amended limitation of claim 1 of “measuring, via a vibraimage system, the person’s psychophysiological state”, Applicant' s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Zancho is modified by Minkin so as to incorporate the use of a vibraimage system.
Regarding the amended limitation of claim 1 of “an efficiency of information exchange being at least a speed and a magnitude of information signals within and between the person’s physiological systems”, Zancho in view of Minkin is considered to read on this limitation as Zancho discloses measuring a pulse rate of a user, wherein the magnitude of the pulse rate is considered to read on this limitation (In the biosensor category, the biosensor can monitor the pulse or heart rate of a user, for example. A low pulse would be indicative of a low energy level or a calm state, which is directly correlated on the energy level axis. Correspondingly, a higher pulse rate would be indicative of a high energy level or a stressed state. The biosensor can also be used to monitor any of the physiological states of the user (Zancho, Paragraph [0027])).
Regarding the amended limitation of claim 1 of “plotting a vector on a graph connect the intersection points of the coordinates of the primary psychophysiological characteristics at an initial (i-1) and end (i) recorded time and determining the exchange in the persons psychophysiological state over the i-th recorded time interval of the monitoring period based on a direction of the vector”, Zancho in view of Minkin is considered to read on this limitation as Zancho discloses determining a state vector, wherein the values of the vector (such as the direction) is used to determine the emotional and physiological state of the person (In particular, a state data vector can be derived by the recipient device based on the emotional and physiological state of the recipient. The state data vector thus can represent axes of matrix of attributes (Zancho, Paragraph [0035], Figure 3)), wherein Zancho further discloses measuring the psychophysiological state of the user at a state in time (A heavy workload or busy itinerary at a particular time of communication can be indicative of a high energy level correlated on the energy level axis. A small workload or calm period in a calm itinerary at a particular time of communication would be indicative of a low energy level (Zancho, Paragraph [0032])).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791